DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 09/16/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-15 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2019 and 10/21/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

-.  first communication unit…configured to ….in claim 1, 5, 10; 
-.  first driving unit …. configured to …in claim 1, 5, 10-11;
-.  first engagement unit …configured to ….in claim 1, 5, 12-15; 
-.  a first control unit configured to…in claims 1-3, 5-6, 10-13;
-.  first positioning unit …in claim 2, 6, 10-11;
-.  connection unit …in claim 3;
-.  personal modular trunk configured to …in claim 4;
-.  second communication unit.. configured to ..in claim 7-8, 10;
-.  second engagement unit … configured to …in claim 7, 12-15;
-.  second control unit configured to …in claim 7, 9-10, 14-15;
-.  second positioning unit…in claim 9, 11.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamori et al (JP2006-131044 – from IDS), hereinafter “Kawamori” in view of Tachibana et al (JP2007-001490- from IDS), hereinafter “Tachibana”.
Regarding claim 1, Kawamori discloses a personal modular trunk (e.g. via vehicle towed vehicle and vehicle system with towed vehicle) comprising: 
a trunk body (see fig. 1: carrier 3 – see [0025] carrier 3 is a load-carrying vehicle capable of loading, and can be separated from the driving vehicle 2 by disconnecting the connecting mechanism 4); 
a first communication unit installed in the trunk body and configured to communicate with a vehicle (see fig. 2: I/F circuit 41) (see [0040] “which serves as a data entrance and exit when communicating with the driving vehicle 2, and is electrically connected to the driving vehicle 2 by connecting the I / F circuit 41 and the I / F circuit 40 on the driving vehicle 2 side via a cable 42);       
    PNG
    media_image1.png
    875
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    837
    media_image2.png
    Greyscale

a first driving unit installed in the trunk body and configured to transport the trunk 10body (see fig. 1-2: drive motor 5; see [0025] The carrier 3 is provided with a driving motor 5 as a driving source so as to be capable of self-traveling, and can be driven by driving force of a driving motor 5 when separated from the driving vehicle 2.); 
a first engagement unit installed in the trunk body and configured to engage or disengage with a loading space of the vehicle (see fig. 1: connecting mechanism 4 – see [0025] – it is noted that the connection mechanism 4 is installed at the carrier 3); and 
a first control unit configured to control the first communication unit to communicate with the vehicle, control the first driving unit to transport the trunk body toward the vehicle, 15and …………….(see fig. 2: ECU 6; see [0026] the carrier 3 includes a carrier-side ECU 6 for integrally controlling the carrier 3 - Note that the carrier-side ECU 6 constitutes a control means, a permission means, a 2nd permission means, and a travel control means; see [0030] The carrier side ECU 6 recognizes an operation position of the operation device 11 based on a detection signal inputted from an operation amount detection sensor 14. A drive motor 5 is controlled via a drive circuit 15 so that a carrier 3 has a traveling speed corresponding to an inclination angle α of an operation device 11, and a steering mechanism 8 is controlled so that a wheel 7 has a steering amount corresponding to a steering angleβ of an operation device 11.).  
Kawamori does not disclose control the first engagement unit to engage or disengage with the loading space of the vehicle so that the trunk body is coupled to or separated from the vehicle. 
However, Tachibana discloses the connection apparatus (5) is the connection apparatus (6) within the holding space (4) of the main body vehicle (3) and combination or the technical composition of being separated are disclosed (see [0009,0060] and see Figures 1 and 8).
          
    PNG
    media_image3.png
    477
    554
    media_image3.png
    Greyscale

         
    PNG
    media_image4.png
    545
    483
    media_image4.png
    Greyscale

Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori to include the idea of the connection apparatus (6) within the holding space (4) of the main body vehicle (3) and combination or the technical composition of being separated as taught by Tachibana for the benefit of having a vehicle in which a part of the vehicle is detached and travels alone.
Regarding claim 3, Kawamori in view of Tachibana discloses as discussed above in claim 1. Kawamori further discloses comprising:  25a connection unit installed in the trunk body, wherein the first control unit controls the connection unit, such that the connection unit is coupled to or separated from a connection unit of another personal modular trunk (e.g. the connecting device (4) installed at the trunk (3) further is included and the connecting device (4) is separated as the connecting device (4) and combination of the dissimilar trunk (3)'s (see [0024, 0025] and see Fig. 1).             
Regarding claim 4, Kawamori discloses a modular trunk system (e.g. via vehicle towed vehicle and vehicle system with towed vehicle) comprising:  
30a vehicle ………… (e.g. see fig. 1; vehicle being driven- see [0024-0025]); and  
17a personal modular trunk configured to communicate with the vehicle, move toward the vehicle to be coupled to the loading space, and be separated from the loading space (e.g. the trunk (3) communicating with the vehicle being driven (2) and moves towards the vehicle being driven (2) and is combined or separated (see [0024,0025] and see fig. 1).  
Kawamori does not disclose vehicle comprising a loading space formed in one side. However, Tachibana discloses the claimed configuration including the space (4) in which the main body vehicle (2) is formed in one side (see [0009, 0060] and see figs. 1,8). 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori to include the idea of the connection apparatus (6) within the holding space (4) of the main body vehicle (3) and combination or the technical composition of being separated as taught by Tachibana for the benefit of having a vehicle in which a part of the vehicle is detached and travels alone.
Regarding claim 5, Kawamori in view of Tachibana discloses as discussed above in claim 4. Kawamori discloses further discloses wherein the personal modular trunk 5comprises: 
a trunk body (see fig. 1: carrier 3 – see [0025] carrier 3 is a load-carrying vehicle capable of loading, and can be separated from the driving vehicle 2 by disconnecting the connecting mechanism 4);
a first communication unit installed in the trunk body and configured to communicate with the vehicle (see fig. 2: I/F circuit 41) (see [0040] “which serves as a data entrance and exit when communicating with the driving vehicle 2, and is electrically connected to the driving vehicle 2 by connecting the I / F circuit 41 and the I / F circuit 40 on the driving vehicle 2 side via a cable 42);   
a first driving unit installed in the trunk body and configured to transport the trunk 10body (see fig. 1-2: drive motor 5; see [0025] The carrier 3 is provided with a driving motor 5 as a driving source so as to be capable of self-traveling, and can be driven by driving force of a driving motor 5 when separated from the driving vehicle 2); 
a first engagement unit installed in the trunk body and configured to engage or disengage with the loading space of the vehicle (see fig. 1: connecting mechanism 4 – see [0025] – it is noted that the connection mechanism 4 is installed at the carrier 3); and 
a first control unit configured to control the first communication unit to communicate with the vehicle, control the first driving unit to transport the trunk body toward the vehicle, 15and …………….(see fig. 2: ECU 6; see [0026] the carrier 3 includes a carrier-side ECU 6 for integrally controlling the carrier 3 - Note that the carrier-side ECU 6 constitutes a control means, a permission means, a 2nd permission means, and a travel control means; see [0030] The carrier side ECU 6 recognizes an operation position of the operation device 11 based on a detection signal inputted from an operation amount detection sensor 14. A drive motor 5 is controlled via a drive circuit 15 so that a carrier 3 has a traveling speed corresponding to an inclination angle α of an operation device 11, and a steering mechanism 8 is controlled so that a wheel 7 has a steering amount corresponding to a steering angleβ of an operation device 11.).  
Kawamori does not disclose control the first engagement unit to engage or disengage with the loading space of the vehicle so that the trunk body is coupled to or separated from the vehicle. 
However, Tachibana discloses the connection apparatus (5) is the connection apparatus (6) within the holding space (4) of the main body vehicle (3) and combination or the technical composition of being separated are disclosed (see [0009,0060] and see Figures 1 and 8).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori to include the idea of the connection apparatus (6) within the holding space (4) of the main body vehicle (3) and combination or the technical composition of being separated as taught by Tachibana for the benefit of having a vehicle in which a part of the vehicle is detached and travels alone.


Claims 2 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamori / Tachibana in view of Koto et al (JP2010154609-from IDS), hereinafter Koto.
Regarding claim 2, Kawamori in view of Tachibana discloses as discussed above in claim 1. Kawamori/Tachibana does not disclose further comprising: a first positioning unit installed in the trunk body, 20wherein the first control unit controls the first positioning unit to measure a position of the personal modular trunk and controls the coupling or separation between the vehicle and the trunk body based on position information.  
However, Koto discloses at [0060] FIG. 14 is a configuration diagram of a towed vehicle 4B including a light emitting device 60 and a GPS (Global Positioning System) device 61 as an autonomous connection mechanism. FIG. 15 is a configuration diagram of a dolly 5C including a light receiving device 62 and a GPS device 63 as an autonomous connection mechanism; see [0065] there is a method in which the towed vehicle 4B and the dolly 5C are provided with GPS devices 61 and 63, and the GPS devices 61 and 63 periodically transmit position information to the remote control device 16; see [0067] Furthermore, it is an essential condition that the light receiving device 62 of the dolly 5C can receive the marker signal emitted from the light emitting device 60 of the towed vehicle 4B. Therefore, the position information described above needs to include not only the position of the towed vehicle 4B and the dolly 5C but also azimuth information indicating which direction the light emitting device 60 and the light receiving device 62 are directed. Such azimuth information can be acquired by using the current GPS devices 61 and 63; see also further details at [0069,0074, 0119].
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori/Tachibana to include the idea of having a GPS unit installed in the dolly as taught by Koto for the benefit to efficiently connect or disconnect a plurality of towed vehicles or dollies.

                
    PNG
    media_image5.png
    678
    545
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    676
    1019
    media_image6.png
    Greyscale


Regarding claim 6, Kawamori in view of Tachibana discloses as discussed above in claim 5. Kawamori/Tachibana does not disclose further comprising: a first positioning unit installed in the trunk body, 20wherein the first control unit controls the first positioning unit to measure a position of the personal modular trunk and controls the coupling or separation between the vehicle and the trunk body based on position information of the personal modular trunk.
 However, Koto discloses at [0060] FIG. 14 is a configuration diagram of a towed vehicle 4B including a light emitting device 60 and a GPS (Global Positioning System) device 61 as an autonomous connection mechanism. FIG. 15 is a configuration diagram of a dolly 5C including a light receiving device 62 and a GPS device 63 as an autonomous connection mechanism; see [0065] there is a method in which the towed vehicle 4B and the dolly 5C are provided with GPS devices 61 and 63, and the GPS devices 61 and 63 periodically transmit position information to the remote control device 16; see [0067] Furthermore, it is an essential condition that the light receiving device 62 of the dolly 5C can receive the marker signal emitted from the light emitting device 60 of the towed vehicle 4B. Therefore, the position information described above needs to include not only the position of the towed vehicle 4B and the dolly 5C but also azimuth information indicating which direction the light emitting device 60 and the light receiving device 62 are directed. Such azimuth information can be acquired by using the current GPS devices 61 and 63; see also further details at [0069,0074, 0119].
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori/Tachibana to include the idea of having a GPS unit installed in the dolly as taught by Koto for the benefit to efficiently connect or disconnect a plurality of towed vehicles or dollies.
25Regarding claim 7, Kawamori in view of Tachibana discloses as discussed above in claim 5. Kawamori/Tachibana does not disclose wherein the vehicle comprises: a vehicle body; a second communication unit installed in the vehicle body and configured to communicate with the personal modular trunk; a second engagement unit installed in the vehicle body and configured to engage 30or disengage with the personal modular trunk; and  18a second control unit configured to control the second communication unit to communicate with the personal modular trunk, and control the second engagement unit to engage or disengage with the personal modular trunk so that the trunk body is coupled to or separated from the vehicle. 
 However, Koto discloses at [0065] In order to perform the autonomous connection process, it is necessary for the remote control device 16 to grasp the current positions and directions of the towed vehicle 4B and the dolly 5C. As an example, there is a method in which the towed vehicle 4B and the dolly 5C are provided with GPS devices 61 and 63, and the GPS devices 61 and 63 periodically transmit position information to the remote control device 16.; and see [0119] Further, in the dolly 5F, it has been described that the map information generated by the map information generating unit 92 of the remote control device 16A is received and used by the map information receiving unit 102 of the dolly 5F. On the other hand, the dolly 5F itself may have a function corresponding to the map information generation unit 92 of the remote control device 16A. For example, the plurality of tow vehicles 2, towed vehicles 4 </ b> B, 4 </ b> C, and the dolly 5 </ b> F having the GPS devices 61 and 63 communicate with each other's position information using inter-vehicle communication, so that the dolly 5 </ b> F autonomously maps information. Can be generated automatically).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori/Tachibana to include the idea of having a GPS unit installed in the dolly as taught by Koto for the benefit to efficiently connect or disconnect a plurality of towed vehicles or dollies.
Regarding claim 8, Kawamori / Tachibana in view of Koto discloses as discussed above in claim 7. Kawamori/Tachibana does not disclose wherein the second communication unit uses a short-range wireless communication scheme or a mobile communication scheme for communications with the personal modular trunk.  
However, Koto discloses at [0035] Further, the dollies 5 and 5a include wireless communication units 15 and 15a, respectively. These wireless communication units 15 and 15 a transmit and receive wireless signals to and from the remote control device 16. Thereby, the radio communication units 15 and 15a can give commands to the self-running control units 13 and 13a based on commands from the remote control device 16. 10
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori/Tachibana to include the idea of having a wireless communication via radio as taught by Koto for the benefit to have a wireless communication means between the towed vehicles or dollies.
Regarding claims 9, 10, 12 and 14, Kawamori / Tachibana in view of Koto discloses as discussed above in claim 7. Kawamori/Tachibana does not disclose (claim 9) wherein the vehicle further comprises: a second positioning unit installed in the vehicle body, wherein the second control unit controls the second positioning unit to measure a position of the vehicle and controls the coupling or separation between the vehicle and the trunk body based on position information of the vehicle. (claim 10) wherein the second control unit controls the second communication unit to transmit the position information of the vehicle to the personal modular trunk, wherein the first communication unit receives the position information of the vehicle 20from the vehicle, wherein the first control unit controls the first positioning unit to measure a position of the personal modular trunk, and controls the first driving unit to transport the trunk body toward the vehicle based on the position information of the vehicle and the position information of the personal modular trunk.  (claim 12) wherein the first control unit controls the first engagement unit to approach to the second engagement unit and be coupled to the second engagement unit.  (claim 14) wherein the second control unit 20controls the second engagement unit to approach to the first engagement unit and be coupled to the first engagement unit. 
However, Koto discloses at [0060] FIG. 14 is a configuration diagram of a towed vehicle 4B including a light emitting device 60 and a GPS (Global Positioning System) device 61 as an autonomous connection mechanism. FIG. 15 is a configuration diagram of a dolly 5C including a light receiving device 62 and a GPS device 63 as an autonomous connection mechanism. In the towed vehicle 4B, a support member 64 for holding the towed vehicle 4B on the spot is installed on the side opposite to the side (rear part) where the light emitting device 60 is provided (front part). The support member 64 is provided separately from the towed vehicle 4B, but may be provided on the towed vehicle 4B. In the state shown in FIG. 14, it is preferable that the tip end touches the ground 39 and that the tip moves away from the ground 39 when the dolly is connected, that is, it can be expanded and contracted. The support member 64 may be configured such that it automatically retracts when the dolly approaches and the dolly supports the towed vehicle, and does not interfere with the operation. [0064] In this way, the light receiving device 62 of the dolly 5C instructs the traveling direction of the dolly 5C to the self-running control unit 13 based on the light receiving direction of the marker signal from the light emitting device 60 of the towed vehicle 4B. Thereby, the connecting device (generally referred to as Lunett eye) of the dolly 5C approaches the connecting device of the towed vehicle 4B to be connected and finally connects. This is shown in FIG. Note that the speed of the dolly 5C in this automatic connection processing may be extremely low (for example, 3 km / h or less). [0065] Here, the procedure of the autonomous connection process will be described with reference to FIGS. 16 and 17. FIG. 17 is a flowchart showing a processing procedure of the remote control device 16 in the autonomous connection processing. First, the process of the previous step for performing an autonomous connection process is demonstrated. Such autonomous connection processing is performed in the terminal stations 53 to 56 prepared for freight transportation. In order to perform the autonomous connection process, it is necessary for the remote control device 16 to grasp the current positions and directions of the towed vehicle 4B and the dolly 5C. As an example, there is a method in which the towed vehicle 4B and the dolly 5C are provided with GPS devices 61 and 63, and the GPS devices 61 and 63 periodically transmit position information to the remote control device 16. 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori/Tachibana to include the idea of having GPS data to perform an accurate connection between vehicle as taught by Koto for the benefit to have an automatic connection processing between vehicles.
Regarding claims 11, 13 and 15, Kawamori / Tachibana in view of Koto discloses as discussed above in claim 9. Kawamori/Tachibana does not disclose (claim 11) wherein the personal modular trunk further comprises: a first positioning unit installed in the trunk body, wherein the first control unit controls the first positioning unit to measure a position 30of the personal modular trunk, and controls the first communication unit to transmit the position information of the personal modular trunk to the vehicle, 19wherein the second communication unit receives the position information of the personal modular trunk, wherein the second control unit controls the second positioning unit to measure the position of the vehicle, and controls the second communication unit to transmit a 5movement command signal to the personal modular trunk based on the position information of the personal modular trunk and the position information of the vehicle, wherein the first communication unit receives the movement command signal, wherein the first control unit controls the first driving unit to transport the trunk body toward the vehicle based on the movement command signal. (claim 13)15(claim 13)(h wherein the first control unit controls the first engagement unit to approach to the second engagement unit and be coupled to the second engagement unit.  (claim 15) wherein the second control unit controls the second engagement unit to approach to the first engagement unit and be 25coupled to the first engagement unit.
However, Koto discloses at [0060] FIG. 14 is a configuration diagram of a towed vehicle 4B including a light emitting device 60 and a GPS (Global Positioning System) device 61 as an autonomous connection mechanism. FIG. 15 is a configuration diagram of a dolly 5C including a light receiving device 62 and a GPS device 63 as an autonomous connection mechanism. In the towed vehicle 4B, a support member 64 for holding the towed vehicle 4B on the spot is installed on the side opposite to the side (rear part) where the light emitting device 60 is provided (front part). The support member 64 is provided separately from the towed vehicle 4B, but may be provided on the towed vehicle 4B. In the state shown in FIG. 14, it is preferable that the tip end touches the ground 39 and that the tip moves away from the ground 39 when the dolly is connected, that is, it can be expanded and contracted. The support member 64 may be configured such that it automatically retracts when the dolly approaches and the dolly supports the towed vehicle, and does not interfere with the operation. [0064] In this way, the light receiving device 62 of the dolly 5C instructs the traveling direction of the dolly 5C to the self-running control unit 13 based on the light receiving direction of the marker signal from the light emitting device 60 of the towed vehicle 4B. Thereby, the connecting device (generally referred to as Lunett eye) of the dolly 5C approaches the connecting device of the towed vehicle 4B to be connected and finally connects. This is shown in FIG. Note that the speed of the dolly 5C in this automatic connection processing may be extremely low (for example, 3 km / h or less). [0065] Here, the procedure of the autonomous connection process will be described with reference to FIGS. 16 and 17. FIG. 17 is a flowchart showing a processing procedure of the remote control device 16 in the autonomous connection processing. First, the process of the previous step for performing an autonomous connection process is demonstrated. Such autonomous connection processing is performed in the terminal stations 53 to 56 prepared for freight transportation. In order to perform the autonomous connection process, it is necessary for the remote control device 16 to grasp the current positions and directions of the towed vehicle 4B and the dolly 5C. As an example, there is a method in which the towed vehicle 4B and the dolly 5C are provided with GPS devices 61 and 63, and the GPS devices 61 and 63 periodically transmit position information to the remote control device 16.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kawamori/Tachibana to include the idea of having GPS data to perform an accurate connection between vehicle as taught by Koto for the benefit to have an automatic connection processing between vehicles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2004/0188481 to McKenzie et al – which is directed to to generally provide easy removal and portable transport of vehicular storage units and items stored therein, and to improve access to items stored within a vehicular storage unit by vehicle occupants, various removable vehicular storage units have been developed. [0008] It is an object of the invention to produce a storage system for use in a vehicle which can be selectively removed from the vehicle.
2. – US 2018/0022405 to Gecchelin et al – which is directed to apparatus and system for: combining independent driving vehicles into a single assembly for condensed, efficient, variable capacity transportation on common routes; and for separating into independent vehicles for flexibility on diverse routes. Connection logistics are exchanged locally via line of sight optical channel. Retractable coupling and mated coupling on opposing ends of the vehicles provide multiple degrees of freedom (DOF) to accommodate misalignment during initial dynamic engagement, and lock as rigidly coupled assembly with zero DOF.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664